Name: Commission Regulation (EEC) No 1724/77 of 28 July 1977 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 . 29 . 7 . 77 Official Journal of the European Communities No L 189/41 COMMISSION REGULATION (EEC) No 1724/77 of 28 July 1977 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed the validity of the export licences issued under Regula ­ tion (EEC) No 2054/76 to that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Articles 7 (5), 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non ­ member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (3), as last amended by Regulation (EEC) No 920/77 (4), provides for the sale of skimmed-milk powder in public storage at a price equal to the buying-in price applied by the intervention agency, reduced by eight units of account per 100 kilograms and prescribes that delivery be taken before 1 August 1977 ; Whereas, in view of the present situation on the world and the Community markets and bearing in mind other competing proteins, the abovementioned selling price must be reduced ; whereas, so that account may be taken of any price changes in international trade, skimmed-milk powder purchased at the new price should be taken over before 1 November 1977 ; Whereas skimmed-milk powder which was taken into intervention storage before 1 January 1975 should be sold first ; Whereas the quantity of 200 tonnes laid down in Article 3 (2) of Regulation (EEC) No 2054/76 has proved too large in certain cases and should consequently be reduced ; Whereas, moreover, the exports referred to in Regula ­ tion (EEC) No 2054/76 are the outcome of commit ­ ments undertaken by the Community under GATT which were changed on 10 May 1977, and can consequently only be effected thereunder up to 10 May 1978 ; whereas it is therefore necessary to limit Article 1 Regulation (EEC) No 2054/76 is hereby amended as follows : 1 . Article 1 shall read as follows : 'Article 1 Skimmed-milk powder bought in in accordance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage before 1 January 1975 shall be sold under the following conditions .' 2 . In Article 3 ( 1 ) for 'eight units of account' read ' 13 units of account'. 3 . In Article 3 (2) for '200 tonnes' read ' 100 tonnes'. 4 . In the second subparagraph of Article 3 (3) for ' 10 November 1977' read ' 10 May 1978 '. 5 . In Article 4 (2) for '1 August 1977' read '1 November 1977'. 6 . In Article 4 (3) for ' 12 units of account' read ' 15 units of account'. 7 . In the first paragraph of Article 14a for '0-90 ' read '0-86 '. 8 . In the second paragraph of Article 14a for ' 1-54' read ' 1-47'. Article 2 This Regulation shall enter into force on 1 August 1977 . It shall not apply to quantities of skimmed-milk powder for which buying-in contracts have been concluded with the intervention agency before that date . (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . (3 ) OJ No L 228 , 20 . 8 . 1976, p. 17 . ( «) OJ No L 108 , 30 . 4 . 1977, p. 75 . No L 189/42 Official Journal of the European Communities 29 . 7 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1977. For the Commission Finn GUNDELACH Vice-President